Citation Nr: 9913075	
Decision Date: 05/13/99    Archive Date: 05/21/99

DOCKET NO.  97-24 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a right 
knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1993 to March 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision of 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied a claim by the 
veteran seeking entitlement to service connection for 
residuals a right knee injury.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been developed.

2.  Prior to service, the veteran injured his right knee.

3.  The medical evidence prior to service indicates that the 
veteran's right knee was asymptomatic and that he was able to 
partake in all physical activities without restriction.

4.  The medical evidence subsequent to service indicates that 
the veteran's right knee had episodes of instability and 
giving-way.  The veteran wore a knee brace and had to rely on 
his left leg to get up from a deep knee bend.

5.  The medical evidence of record shows an increase in the 
severity of the veteran's right knee disability and no 
evidence provides a specific finding that the increase was 
due to the natural progression of the disability.



CONCLUSION OF LAW

Pre-existing residuals of a right knee injury were aggravated 
by service.  38 U.S.C.A. §§  1110, 1153, 5107(b)  (West 
1991); 38 C.F.R. §§ 3.303, 3.306  (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81  (1990).  The veteran has not alleged that 
any records of probative value that may be obtained and which 
have not already been associated with his claims folder are 
available.  Accordingly, the Board finds that all relevant 
facts have been properly developed and no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.306  (1998).  Direct service 
connection may be established for a disability resulting from 
diseases or injuries which are clearly present in service or 
for a disease diagnosed after discharge from service, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(a), (b), (d) (1998).  Establishing direct 
service connection for a disability which has not been 
clearly shown in service requires evidence sufficient to show 
(1) the existence of a current disability; (2) the existence 
of a disease or injury in service; and (3) a relationship or 
connection between the current disability and a disease 
contracted or an injury sustained during service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(d) (1998); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection based on "aggravation" is authorized 
when a disease or injury that existed prior to service 
increased in severity during service "unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease."  38 U.S.C.A. § 1153 
(West 1991); 38 C.F.R. § 3.306(a) (1998).  "Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service 
... Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service."  38 C.F.R. § 3.306(b)  (1998).  It 
is noteworthy that, "[i]n cases involving aggravation by 
active service, the rating will reflect only the degree of 
disability over and above the degree of disability existing 
at the time of entrance into active service, whether the 
particular condition was noted at the time of entrance into 
active service, or whether it is determined upon the evidence 
of record to have existed at that time.  It is necessary to 
deduct from the present evaluation the degree, if 
ascertainable, of the disability existing at the time of 
entrance into active service, in terms of the rating schedule 
except that if the disability is total (100 percent) no 
deduction will be made.  If the degree of disability at the 
time of entrance into service is not ascertainable in terms 
of the schedule, no deduction will be made."  38 C.F.R. 
§§  3.322, 4.22  (1998).

In deciding claims for VA benefits claims, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

II.  Evidence

Private medical records from George J. Haas, MD, dated from 
February 1991 to May 1991, indicate that the veteran injured 
his right knee in June 1990 during a hydrosliding accident.  
Right knee symptoms consisted of sharp pains, popping, 
giving-way, and occasional swelling of the right knee.  A 
February 1991 outpatient record indicates a diagnostic 
impression of internal derangement of the knee, with suspect 
medial meniscus tear.  The veteran underwent arthroscopy with 
debridement of the right knee in April 1991, according to a 
private operative report.  Findings were that the veteran had 
a complete tear of the anterior cruciate ligament (ACL) and a 
flap tear of the anterior portion of the lateral meniscus of 
the right knee.  The veteran was seen for follow-up 
evaluation on several occasions from April 1991 to July 1991.  
The July 1991 entry indicates that he was "doing well" and 
that he had an "asymptomatic" right knee.  Slight anterior 
medial instability was noted.   It was also noted that the 
veteran was "o.k." for naval entrance.  X-rays of the right 
knee were negative.

Service medical records include a July 1991 induction medical 
examination report.  It indicates that the veteran was not 
qualified for active service due to his right knee condition.  
Further examination of the right knee was recommended.

An April 1992 service consultation sheet reflects that the 
veteran's right knee had a full range of motion, no 
tenderness, mild ACL laxity, 1+ anterior drawer sign, and 1+ 
Lachman's test.  The report states, according to the 
examiner, that the veteran was able to partake in all 
activities and had no restrictions.  The veteran was 
recommended for waiver of enlistment physical standards.

An April 1992 letter from Susan Shay of the YMCA of Martin 
County indicates that the veteran had been using the YMCA's 
weight room and training facilities 1 to 1 1/2 hours per day, 4 
or 5 times per week, for the prior 9 months.

A May 1992 private physician's letter from Dr. Haas reflects 
that the veteran was 1 1/2 years status post right knee surgery 
and that he was fully active and asymptomatic.  It indicates 
that he could run with no disability and that he had no 
giving-way of the knee.  The veteran denied any feeling of 
instability, catching, or swelling.  Physical examination 
revealed very mild increased laxity of the right knee as 
compared to the left, as well as slightly greater "antero-
medial rotatory laxity."  Lachman's test was slightly 
positive as was lateral pivot shift.  There was no medial or 
lateral instability at full extension or at 30 degrees of 
flexion.  McMurray's test was negative.  There was no 
tenderness or swelling of the knee.  Neurovascular status was 
intact.  The overall impression was that the veteran's right 
knee was fully asymptomatic and would not be a hindering 
factor during any physical use.

A June 1992 service Physical Qualification letter indicates 
that the veteran did not meet the physical standards for 
enlistment due to the veteran's right knee surgery with 
minimal residual laxity.  Waiver of physical standards was 
recommended.

The veteran entered active duty in April 1993.

Service medical records show no treatment for any right knee 
problems from April 1993 to June 1994.

A June 1994 service outpatient record reflects that the 
veteran complained that his right knee had been "slipping" 
for about 1 month.  He had complaints of pain upon bending 
and going up ladders.  Objective findings consisted of pain 
on performing deep knee bends and when twisting and turning.  
The veteran indicated that his knee felt unstable when he 
went around corners.  A June 1994 service orthopedic 
consultation record indicates that the veteran had problems 
with his right knee giving out.  The veteran ambulated with a 
slight limp, had a positive Lachman's test, and had mild 
medial cruciate ligament laxity.  Assessment was ACL 
insufficiency with frequent giving-way.  X-rays were 
negative.  The veteran was placed on limited duty.

Subsequent service outpatient records, dated in June, 
September, and October of 1994, indicate that the veteran's 
right knee problems, including pain on squatting, occasional 
giving-way, and weakness, were continuing.

An October 1994 service Medical Board report indicates that 
the veteran was status post ACL debridement and that he was 
undergoing physical therapy and was wearing a knee brace due 
to symptoms of instability and occasional giving-way of the 
right knee.  Physical examination revealed Grade I Lachman's 
test, Grade I anterior drawer, and mild pivot shift.  Range 
of motion was within normal limits.  Diagnosis was ACL 
insufficiency which "[existed prior to service]" and was 
"service aggravated."

A January 1995 service Physical Evaluation Board (PEB) report 
indicates that the veteran was unfit for duty due to right 
ACL insufficiency.  The veteran was granted disability 
severance pay.

A May 11, 1995, VA examination report indicates that the 
veteran had no problems with his right knee until 1 1/2 years 
after entering service.  It indicates that he began having 
difficulties with his knee from running, walking, and 
climbing while aboard a naval ship.  Physical examination 
revealed an erect posture and a brisk normal gait.  The right 
knee could be fully extended.  Flexion was to 130 degrees 
with slight discomfort.  No joint effusion was present.  No 
diminution of the muscle mass or strength was visible.  
Diagnosis was right knee instability, status post 
arthroscopic surgery for ACL tear prior to service "with 
possible aggravation of condition secondary to sea duty 
1994."  A May 17, 1995, VA orthopedic consultation report 
reiterates the veteran's medical history pertaining to the 
right knee.  Physical examination revealed no limp.  The 
veteran could fully squat, but had to rely on his left leg to 
return to the upright position.  Range of motion was 0 to 160 
degrees.  There was no anteroposterior instability but there 
was definite slight medial instability of the right knee as 
compared to the left.  There was no synovial thickening or 
effusion.  There was no specific point of tenderness over the 
right knee.  X-rays were negative.  The examiner opined that 
there was no question that the veteran's active duty 
activities while on ship aggravated his right knee problem, 
although the extent of this aggravation was impossible to 
determine.

The veteran testified at a personal hearing at the RO in 
October 1997.  During the hearing, his representative argued 
that the veteran was fit for duty at the time of his 
enlistment and that, therefore, he was entitled to a 
presumption of soundness.  The veteran testified that he 
completed 9 weeks of basic training with no right knee 
problems.  He stated that his problems began progressively 
due to running on the steel decks of the ship.  He stated 
that he most recently had "swelling that continuously lets 
go."  He wore a knee brace during physical activity, but he 
was unable to play racquetball, basketball, and other sports 
that required pivoting.  He reported that it ached and 
occasionally swelled after prolonged driving.

III.  Analysis

The veteran contends, in essence, that he is entitled to 
service connection for residuals of a right knee injury.

Initially, the Board acknowledges the veteran's 
representative's argument that the veteran was fit for 
enlistment and that, as a result, he is entitled to a 
presumption of soundness.  However, the Board disagrees.  The 
regulations state that:

	[E]very veteran shall be taken to have 
been in sound condition when examined, 
accepted, and enrolled for service, except 
as to defects, infirmities, or disorders 
noted at the time of the examination, 
acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates 
that the injury or disease existed before 
acceptance and enrollment and was not 
aggravated by such service.  

38 U.S.C.A. § 1132  (West 1991); 38 C.F.R. § 3.304(b)  
(1998).  In this case, the veteran's right knee disability 
was noted on his induction medical examination report.  In 
fact, private medical records dated prior to enlistment 
specifically show that the veteran injured his right knee 
prior to service, requiring surgical arthroscopy and 
debridement.  Moreover, service medical records specifically 
indicate that the veteran was not fit for duty, but that the 
enlistment physical standards would be waived.  Thus, the 
Board concludes that the veteran is not entitled to a 
presumption of soundness.  Even the veteran does not claim 
that he is entitled to service connection for his right knee 
based on the presumption of soundness.  He admits that he had 
a right knee disability prior to service, but that activities 
during service aggravated his knee.

Entitlement to service connection based on aggravation 
requires a showing by the veteran that his pre-existing right 
knee condition "increased in severity during service."  
38 C.F.R. § 3.306(a) (1998).  That showing may be rebutted by 
"a specific finding that the increase in disability is due 
to the natural progress of the disease."  Id.  In this case, 
the Board finds that the medical evidence prior to service 
indicates that the veteran underwent surgery for a torn ACL 
and lateral meniscus on his right knee in April 1991.  Post-
operatively, he was "asymptomatic" and could "partake in 
all activities" with "no restrictions."  Objective 
findings just prior to entry into service consisted of very 
mild increased laxity as compared to the left knee, slightly 
greater anteromedial rotatory laxity, and slightly positive 
Lachman's and lateral pivot tests.  The veteran denied any 
instability or giving-way.

After approximately 14 months of active service, the veteran 
was seen on several occasions for right knee pain, weakness, 
instability, and giving-way.  He was provided physical 
therapy and a knee brace.  These symptoms continued for 
several months and the veteran was eventually brought before 
a service Medical Board.  At that time, physical findings 
were of positive Lachman's and anterior drawer tests and mild 
pivot shift.  The conclusion was that the veteran was unfit 
for further duty and that his pre-existing right knee 
condition was service aggravated.  Most recently, on VA 
orthopedic examination, the veteran could do a full squat, 
but relied on his left leg to get upright; definite slight 
medial instability was also noted.

Initially, the Board acknowledges that a PEB report indicates 
that the veteran's right knee was service aggravated and that 
a VA medical examiner opined that there was "no question" 
that the veteran's service aggravated his right knee 
disability.  While these opinions are relevant to the matter 
before the Board, it is the duty of the Board to determine if 
the veteran's right knee was permanently aggravated by his 
active duty for purposes of VA benefits.  In this regard, the 
Board finds that the objective evidence pertaining to the 
veteran's right knee, when comparing that prior to service 
with that subsequent to service, is very similar.  Both 
indicate that the veteran had positive Lachman's and anterior 
drawer tests and mild pivot shift, as well as mild laxity.  

However, prior to service, the veteran's right knee was 
described as completely asymptomatic by three separate 
physicians during three separate examinations.  The veteran 
was apparently exercising at a gym on an almost daily basis.  
He reported no giving-way or instability.  The most recent 
medical evidence suggests that his right knee disability has 
worsened, even if only very slightly.  The veteran had 
complaints of pain on several movements and he had to rely on 
his left leg to get up from a knee bend.  He also wore a knee 
brace.  Overall, giving the benefit of the doubt to the 
veteran as required by 38 U.S.C.A. § 5107(b)  (West 1991), 
the Board concludes that the veteran's right knee disorder 
increased in severity as a result of service.  The Board also 
finds that the claims file contains no specific evidence 
indicating that this increase was due to the natural 
progression of the disorder.

In light of the above, the Board finds that entitlement to 
service connection for residuals of a right knee injury is 
warranted.


ORDER

Entitlement to service connection for residuals of right knee 
injury is granted.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 


